Citation Nr: 0509985	
Decision Date: 04/06/05    Archive Date: 04/15/05

DOCKET NO.  03-19 950	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Whether new and material evidence has been received in order 
to reopen a claim for entitlement to service connection for 
paranoid schizophrenia.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. D. Deane, Associate Counsel 


INTRODUCTION

The veteran served a period of active duty in the Navy from 
May 1993 to February 1994.  
This case comes to the Board of Veterans' Appeals (Board) 
from a July 2002 rating decision rendered by the New Orleans, 
Louisiana, Regional Office (RO) of the Department of Veterans 
Affairs (VA) wherein the RO reopened the veteran's claim by 
finding new and material evidence had been submitted and 
denied entitlement to service connection for schizophrenia, 
paranoid type.  Regardless of the RO's actions, the Board 
must still determine whether new and material evidence has 
been submitted.  See Jackson v. Principi, 265 F.3d 1366 (Fed. 
Cir. 2001) (reopening after a prior unappealed RO denial); 
Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996) (reopening 
after a prior Board denial); Wakeford v. Brown, 8 Vet. App. 
237 (1995) (VA failed to comply with its own regulations by 
ignoring issue of whether any new and material evidence had 
been submitted to reopen the veteran's previously and finally 
denied claims).

The veteran failed to report to a scheduled videoconference 
hearing at the RO with a Judge from the Board in January 
2004.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The Board has reviewed the claims file and identified certain 
assistance that must be rendered to comply with the Veterans 
Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. § 5100 
et seq. (West  2002).  However, it is the RO's responsibility 
to ensure that all appropriate development is undertaken in 
this case.

Due to the invalidation of 38 C.F.R. § 19.9(a)(2) by the 
United States Court of Appeals for the Federal Circuit, this 
case must now be returned to the RO for additional 
development.  See Disabled American Veterans v. Sec'y of 
Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  

In the March 2005 appellant's brief, the veteran's 
representative indicated VA treatment records dated from 1994 
to 1995 concerning the veteran's treatment for his claimed 
psychiatric disability were not of record and should be 
requested.  In addition, in a July 1995 VA treatment record, 
it was noted that a private physician had prescribed the 
veteran medication for a psychiatric disability.  VA must 
attempt to procure treatment records identified by the 
veteran.  See 38 C.F.R. § 3.159(c) (2004).  

Finally, the Board notes that it is not required provide a 
medical examination or opinion under 38 C.F.R. § 3.159(c) 
(2004) to an individual attempting to reopen a finally 
decided claim.

In view of the foregoing, this case is REMANDED for the 
following:

1.  Request that the veteran to identify 
all VA and non-VA health care providers 
that have treated him for his claimed 
psychiatric disability during the period 
of February 1994 to the present.  Obtain 
records from each health care provider 
the veteran identifies.

2.  Obtain any outpatient or inpatient 
treatment records for the veteran's 
claimed psychiatric disability from the 
VA Medical Center in New Orleans, 
Louisiana for the time periods from 
February 1994 to July 1995 and from June 
2002 to the present.

3.  Thereafter, readjudicate the 
veteran's claim.  If the claim remains 
denied, issue a supplemental statement of 
the case (SSOC) to the veteran and his 
representative, and they should be given 
an opportunity to respond, before the 
case is returned to the Board.  The SSOC 
must contain notice of all relevant 
actions taken on the claim for benefits 
since May 2003.  An appropriate period of 
time should be allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).


	                  
_________________________________________________
	MICHELLE L. KANE
	Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).




